Citation Nr: 0714298	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post fusion 
of the tarsal bone, with hallux valgus and pes planus, right 
foot, currently rated as 30 percent disabling.   

2.  Entitlement to an increased rating for hallux valgus and 
pes planus of the left foot, currently rated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Atlanta, Georgia.  In the September 1999 rating 
decision, the RO denied an evaluation in excess of 10 percent 
for status post fusion of the tarsal bone, with hallux valgus 
and pes planus, right foot (previously characterized as 
status post fusion of the tarsal bone of the right foot, with 
bilateral hallux valgus and bilateral pes planus).  In that 
same rating action, the RO also established a separate 10 
percent evaluation for the veteran's already service-
connected left foot hallux valgus with pes planus (previously 
rated with status post fusion of the tarsal bone of the right 
foot, with bilateral hallux valgus and bilateral pes planus), 
effective from October 2, 1998 (date of claim for increase).  
Following remand decisions by the Board in December 2003, 
August 2005, and January 2006, the veteran was afforded a VA 
examination in July 2006.  As a result, by rating decision in 
September 2006, the RO increased the disability rating for 
the veteran's service-connected right foot disability from 10 
percent to 30 percent disabling, effective from October 2, 
1998.  The RO also increased the disability rating for the 
veteran's service-connected left foot disability from 10 
percent to 20 percent disabling, effective from October 2, 
1998.  As higher schedular evaluations for these disabilities 
are possible, the issues of entitlement to increased ratings 
remain before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Acting Veterans Law Judge 
sitting at the RO in December 2002 (Travel Board hearing).  A 
transcript of the hearing is on file.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2006), this case has been advanced on the Board's docket due 
to financial hardship.  

The Board notes that the veteran has averred that he is 
unable to obtain and maintain employment due to his service-
connected bilateral foot disabilities.  Therefore, a claim 
for a total disability rating for compensation purposes based 
on individual unemployability due to service connected 
disabilities (TDIU) is inferred. The matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular disability evaluation for status post fusion of the 
tarsal bone, with hallux valgus and pes planus, right foot.  

2.  The veteran's hallux valgus and pes planus of the left 
foot is manifested by pain on use and palpation, and medial 
inward bowing of the left Achilles tendon, without marked 
pronation, extreme tenderness or severe spasm of the Achilles 
tendon.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post fusion of the tarsal bone, with hallux valgus 
and pes planus, right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for hallux valgus and pes planus of the left foot, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2006). 

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

In letters dated in March 2001, January 2004, January 2006, 
and July 2006, the veteran was informed of VA's duty to 
assist him in obtaining evidence for his claims.  He was told 
what he could do to help with his claims.  The veteran was 
specifically informed that if he knew of any pertinent 
medical records in the possession of any other Federal 
department or agency, he was to inform VA.  He was also told 
that he could obtain all pertinent medical evidence and 
submit the evidence himself.  

The Board notes that the rating criteria for increased 
compensation were addressed in the statement of the case and 
supplemental statements of the case that were sent to the 
veteran during the course of this appeal.  While the question 
of effective date was not addressed, such failure to do so is 
not prejudicial to the veteran, inasmuch as questions as to 
the effective date of any increase in compensation have not 
been raised, nor is any increase in compensation awarded 
herein.  As such, any deficiency in notice with regard to 
assignment of an effective date is rendered moot.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  

As stated above, in Pelegrini, 18 Vet. App. at 112, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103, must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the original rating was issued in September 1999, prior 
to the VCAA.  The Board finds no prejudice to the veteran in 
this regard because the Board itself has already remanded the 
case on three separate occasions, in December 2003, August 
2005, and January 2006, for both substantive and procedural 
purposes.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  He also had the 
opportunity to present testimony on his behalf at the 
December 2002 Travel Board hearing.  The Board notes that the 
VCAA's essential requirement is that a claimant be given the 
opportunity to submit information and evidence in support of 
his claims.  Once this has been accomplished, due process 
with regard to notification has been satisfied.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 554 (1996); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).            

With regard to the duty to assist, the veteran was afforded 
the opportunity to testify before the undersigned Acting 
Veterans Law Judge sitting at the RO in December 2002.  The 
RO has obtained the veteran's VA medical treatment records 
and private medical treatment records.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran has been accorded VA examinations in October 1998, 
April 2001, February 2004, and July 2006, specifically to 
evaluate the current nature and extent of his foot 
disabilities.

In view of the foregoing, the Board believes the record has 
been fully developed.  "It is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  See also Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993) (holding that when the Board addresses in its 
decision any question that has not been addressed by the RO, 
it must consider whether the appellant has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby).  The Board believes that VA has done 
everything reasonably possible to notify and assist the 
veteran and that the record is more than ready for appellate 
review at this time.






Factual Background

By a July 1996 rating action, the RO granted service 
connection for a bunion of the right foot.  At that time, the 
RO assigned a noncompensable disability rating, effective 
from March 1, 1996, for the veteran's service-connected right 
foot bunion.  

In March 1997, the veteran underwent a VA examination.  At 
that time, he noted that during service, he underwent a bone 
fusion due to foot problems.  The physical examination showed 
that the veteran had 4th degree pes planus of the right foot, 
with pronation of the ankle, and 3rd degree pes planus of the 
left foot, with mild pronation of the left ankle.  He also 
had bilateral hallux valgus, right more prominent than the 
left.  There were no plantar calluses and no hammer toe 
deformities.  The diagnoses were the following: (1) 
postoperative status, fusion of the tarsal bone of the right 
foot, (2) bilateral hallux valgus, and (3) bilateral pes 
planus, severe.  X-rays of the veteran's feet were reported 
to show mild hallux valgus and pes planus, bilaterally, and 
degenerative changes, bilaterally.  

By a June 1997 rating action, the RO granted service 
connection for a bilateral foot condition.  At that time, the 
RO recharacterized the veteran's service-connected bunion of 
the right foot as postoperative status fusion of the tarsal 
bone of the right foot, with bilateral hallux valgus and 
bilateral pes planus.  The RO assigned a 10 percent 
disability rating under Diagnostic Code 5276, effective from 
March 1, 1996, for the veteran's service-connected bilateral 
foot condition.  

A VA examination was conducted in October 1998.  At that 
time, the veteran stated that upon standing or walking, he 
experienced pain, stiffness, swelling, and lack of endurance.  
The physical examination showed that the veteran's gait was 
normal.  Examination of the veteran's feet for any signs of 
abnormal weight bearing showed that there were none.  
Examination of the feet did not reveal any signs of painful 
motion, edema, instability, weakness, or tenderness.  Weight 
bearing alignment of Achilles tendon was good.  The veteran 
had flat feet and he required shoe inserts.  X-ray 
examination of the veteran's feet confirmed bilateral hallux 
valgus of both feet.  The diagnoses were bilateral hallux 
valgus and pes planus.      

In a September 1999 rating decision, the RO stated that the 
10 percent disability rating for the veteran's service-
connected bilateral foot condition was discontinued effective 
October 1, 1998.  The RO then created separate evaluations 
for each foot.  The RO assigned a 10 percent disability 
rating under Diagnostic Codes 5276-5280, effective from 
October 2, 1998, for the veteran's service-connected status 
post fusion of the tarsal bone of the right foot, with hallux 
valgus and pes planus.  The RO also assigned a 10 percent 
disability rating under Diagnostic Codes 5276-5280, effective 
from October 2, 1998, for the veteran's service-connected 
left foot hallux valgus with pes planus.  

In June 2000, the RO received private medical records, from 
April to June 2000.  The records show that in May 2000, the 
veteran was diagnosed with osseous equinus, with right ankle 
block, and underwent an arthroplasty of the right ankle, with 
insertion of a drain.  

By a September 2000 rating action, the RO noted that in 
regard to the veteran's right ankle surgery, there was a 
large impingement with osseous block involving the dome of 
the talus, extending to the talar navicular joint.  Thus, 
given that the veteran was service-connected for status post 
fusion of the tarsal bone of the right foot, the RO 
determined that the veteran was entitled to a temporary 100 
percent evaluation for convalescence following arthroplasty 
surgery involving the right talus, from May 10, 2000 to June 
30, 2000.  The RO further noted that from July 1, 2000, the 
veteran's 10 percent evaluation for his service-connected 
status post fusion of the tarsal bone of the right foot, with 
hallux valgus and pes planus, would be reinstated.

In April 2001, the veteran underwent a VA examination, 
conducted by QTC Services.  At that time, he stated that in 
regard to his feet, he had pain, weakness, stiffness, and 
swelling upon standing and walking.  The physical examination 
of the veteran's feet revealed signs of abnormal weight 
bearing with callosities at the 1st metatarsophalangeal 
joint, bilaterally, with the right side being worse than the 
left.  The veteran required no devise for ambulation.  He had 
flat feet, bilaterally.  Examination of the feet also 
revealed tenderness on palpation on the plantar surface of 
the right heel, medially.  There were no skin or vascular 
changes.  Hallux valgus was present, bilaterally, with 
angulation at the 1st metatarsophalangeal joint of 30 degrees 
on the right and 15 degrees on the left, and dorsiflexion at 
the 1st metatarsophalangeal of 25 degrees on the right and 40 
degrees on the left.  The veteran's posture and gait were 
normal.  He had limited function of prolonged standing and 
walking.  X-ray examination of the left foot showed mild 
metatarsus and hallux valgus.  X-ray examination of the right 
foot showed metatarsus varus and hallux valgus, as well as 
pes planus.  Following the physical examination and a review 
of the veteran's x-rays, the examiner diagnosed the veteran 
with right foot metatarsus varus, with hallux valgus and pes 
planus.   

In August 2001, the RO received private medical records, from 
March 2000 to August 2003.  The records show intermittent 
treatment for the veteran's service-connected bilateral foot 
disabilities.  

In December 2002, a hearing was conducted at the RO before 
the undersigned Acting Veterans Law Judge.  At that time, the 
veteran testified that he had chronic pain in his feet.  He 
noted that he wore special shoes with inserts.  

In February 2004, the veteran underwent a VA examination.  
The physical examination of the veteran's left foot revealed 
that he had dorsiflexion of 20 degrees and plantar flexion of 
20 degrees.  He appeared to have full subtalar motion and no 
erythema or cellulitis.  The veteran had pes planus deformity 
which was more flexible on the left side than the right.  He 
had a rigid endpoint which did not allow a full arch of the 
left foot.  The veteran had no crepitus with motion of the 
left ankle or subtalar joint and moderate bunion deformity.  
The right foot examination revealed a range of motion of 
dorsiflexion of 35 degrees, and plantar flexion of 35 
degrees, severely limited subtalar motion.  A moderately 
severe bunion was present on the right foot.  Pes planus 
deformity was present as well.  The pes planus on the right 
side was more rigid than the left and was not correctable to 
any reasonable degree.  No erythema or cellulitis was 
present.  X-ray examination of the left foot showed mild 
degenerative joint disease throughout the hind and midfoot.  
X-ray examination of the right foot showed mild degenerative 
joint disease in the hind foot, with evidence of an excised 
tarsal coalition between the calcaneonavicular region.  

In October 2004, the RO received private medical records, 
from June 2003 to October 2004.  The records include an 
Operative Report which shows that in August 2004, the veteran 
was diagnosed with hallux abductovalgus of the right foot and 
underwent a bunionectomy, with screw fixation to the right 
foot, and an adductor hallucis tendon transfer of the right 
foot.  The records also include a private medical statement 
from J.L.B., D.P.M., of the Allied Ankle & Foot Centers, 
dated in October 2004.  In the statement, Dr. B. stated that 
he had been treating the veteran for foot problems for the 
last several years.  According to Dr. B., the veteran's 
primary complaint had been pain and tenderness in both feet, 
worse on the right.  Dr. B. indicated that those conditions 
were directly related and aggravated by the amount of time 
the veteran was standing and walking.  The veteran presented 
with a severe flat foot condition, with episodes of gouty 
arthritis involving both feet.  

In a January 2004 statement from the veteran, the veteran 
stated that his service-connected right and left foot 
disorders were so painful and included so much swelling and 
functional impairment, that he was unable to walk, wear 
shoes, or drive a car for extended periods of time.  The 
veteran revealed that due to the chronic pain, he received 
injections in his feet for pain relief.  He further reported 
that his right and left foot disorders interfered with his 
ability to maintain employment.  According to the veteran, he 
was working as a business manager but recently lost his job 
primarily due to his right and left foot disorders.  The 
veteran noted that due to his chronic bilateral foot pain, he 
had to often leave work to seek treatment from his physician.  

In May 2006, the RO received private medical records, from 
May 2002 to May 2006.  The records show that the veteran 
received intermittent treatment for gastrocnemius soleus 
equinus, hallux valgus, pes planus, calcaneal spur of the 
right heel, bursitis of the right bunion, bursitis of the 
left Achilles tendon, and osteoarthritis.  

In July 2006, the veteran underwent a VA examination.  At 
that time, he stated that he had loss of motion, fatigue, 
weakness, and lack of endurance, as well as pain, with the 
right foot being worse than the left foot.  The veteran 
indicated that he was unable "to do anything with his right 
foot."  He noted that he had been using a cane since 2004.  
According to the veteran, his feet would also swell and he 
applied ice massage which provided some relief, but only for 
an hour.  The veteran reported that he was able to wear 
sneakers but they had to be two sizes larger and he left them 
"open without lacing them."  He stated that he had been 
unemployed since March 2004.  According to the veteran, he 
had difficulty performing his job requirements secondary to 
the pain.  

The physical examination showed that in regard to the 
veteran's left foot, there was decreased medial longitudinal 
arch, lateral deviation of the hallux at the 
metatarsophalangeal joint, with prominent medial eminence and 
the forefoot was inverted relative to the rearfoot.  There 
was pain with dorsiflexion at the ankle joint and plantar 
flexion at the first metatarsophalangeal joint, with crepitus 
and limited motion.  There was no pain or crepitus with 
plantar flexion of the ankle joint or dorsiflexion of the 
first metatarsophalangeal joint.  In regard to the veteran's 
right foot, there was decreased medial longitudinal arch, 
slight lateral deviation of the hallus at the 
metatarsophalangeal joint, with prominent medial eminence and 
the forefoot was inverted relative to the rearfoot.  There 
was pain with inversion of the subtalar joint at the sinus 
tarsi, first metatarsophalangeal joint, with limited motion, 
and dorsiflexion of the second metatarsophalangeal joint.  
There was no pain or crepitus with range of motion of the 
ankle joint or the metatarsophalangeal joints two, three, 
four, and five.  There was medial inward bowing of the 
Achilles tendon, right greater than left.  In regard to the 
veteran's gait, the veteran had right shoulder drop; 
decreased height of the medial longitudinal arch throughout 
midstance; rearfoot everted; Achilles tendon medially inward 
bowed throughout midstance; widened angle and base of gait; 
forefoot abducted upon the rearfoot (right greater than 
left); antalgic.  The diagnoses were the following: (1) pes 
planus, bilateral, (2) hallux limitus of the right foot, (3) 
hallux valgus of the left foot, and (4) calcaneo-navicular 
bar excision of the right foot.  

In the July 2006 VA examination report, the examiner opined 
that the veteran's right foot conditions were as least as 
likely as not severe in nature.  The examiner further opined 
that the veteran's left foot hallux valgus condition was 
moderate in nature and the pes planus was moderately severe 
in nature.  According to the examiner, the veteran's right 
flat foot condition and initial pain was more likely than not 
secondary to the diagnosed calcaneo-navicular bar.  That 
deformity caused limited to complete loss of subtalar joint 
motion, therefore leading to the development of the pes 
planus deformity.  In addition, the examiner stated that the 
pes planus deformity more likely than not contributed to the 
formation of the bunion deformities in both feet.  According 
to the examiner, at present, the veteran did not have a 
hallux valgus deformity in the right foot.  However, there 
was significant limited motion and pain in the right first 
metatarsophalangeal joint.  The examiner noted that the 
veteran's current diagnosis of hallux limitus of the right 
foot was secondary to the surgical intervention that was 
performed to correct the bunion deformity.  The procedure 
became secondarily infected and most likely led to the lack 
of motion and pain in the joint.        

At the time of the veteran's July 2006 VA examination, the 
veteran had x-rays taken of his feet.  X-ray examination of 
his right foot showed the following: (1) evidence of prior 
bunionectomy and osteotomy of the right first metatarsal, 
with presence of two metallic screws in the midshaft of the 
first metatarsal, (2) mild irregularity and sclerosis of the 
articular surface of the first metatarsophalangeal joint, (3) 
pes planus deformity, and (4) no significant interval 
changes.  X-ray examination of the veteran's left foot showed 
the following: (1) hallux focus deformity and moderate 
degenerative joint disease of the first metatarsophalangeal 
joint, (2) mild pes planus deformity, (3) no evidence of 
acute injury or destructive process, and (4) no significant 
interval changes.  

In September 2006, the RO received VAMC outpatient treatment 
records, from October 1996 to July 2006.  The records show 
intermittent treatment for the veteran's service-connected 
bilateral foot disabilities.  

By a September 2006 rating action, the RO increased the 
disability rating for the veteran's service-connected right 
foot disability from 10 percent to 30 percent disabling under 
Diagnostic Codes 5276-5280, effective from October 2, 1998.  
The RO noted that a temporary 100 percent evaluation for 
convalescence following arthroplasty surgery involving the 
right talus had been awarded from May 10, 2000 to June 30, 
2000.  From July 1, 2000, the veteran's 30 percent evaluation 
for his service-connected right foot disability would be 
reinstated.  In addition, the RO assigned a temporary 100 
percent evaluation for convalescence following surgery 
involving the right foot, from August 20, 2004 to October 31, 
2004.  From November 1, 2004, the veteran's 30 percent 
evaluation for his service-connected right foot disability 
would be reinstated.  In that same rating action, the RO 
increased the disability rating for the veteran's service-
connected left foot disability from 10 percent to 20 percent 
disabling under Diagnostic Codes 5276-5280, effective from 
March 1, 1996.   


Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2006), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO has assigned 30 percent and 20 percent 
disability ratings for the veteran's right and left foot 
disabilities, respectively, under Diagnostic Codes 5276 and 
5280.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
that is bilateral in nature warrants a 50 percent evaluation 
and, if unilateral in nature, a 30 percent evaluation is 
warranted.  Severe acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, that is bilateral in nature 
warrants a 30 percent evaluation, and, if unilateral in 
nature, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

Under Diagnostic Code 5280, unilateral hallux valgus is 
assigned a 10 percent rating when there has been surgery 
involving resection of metatarsal head, or when the condition 
is severe, if equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

The veteran's bilateral foot disabilities may also be rated 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, 
moderately severe residuals of foot injuries warrant a 20 
percent evaluation.  A 30 percent evaluation is warranted 
when severe residuals of foot injuries are shown.  A 40 
percent evaluation requires that the residuals be so severe 
as to result in actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).

Tarsal, or metatarsal bones, malunion of, or nonunion of, is 
rated under Diagnostic Code 5283.  Severe warrants a 30 
percent rating; moderately severe, 20 percent; and moderate, 
10 percent.  It is again noted that with actual loss of use 
of the foot, rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2006).     

In the instant case, the veteran maintains that his current 
ratings are not high enough in light of the disability that 
his bilateral foot disabilities cause him.  He indicates that 
he has chronic pain and swelling in his feet.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

At the outset, the Board notes that the veteran has been 
diagnosed with other foot conditions, including heel spurs, 
osteoarthritis, degenerative arthritis, and gouty arthritis.  
The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Thus, to the extent that the 
source of certain symptomatology, such as pain, cannot be 
clearly identified, such will be attributed by the Board to 
the service-connected disability.  

In regard to the veteran's service-connected status post 
fusion of the tarsal bone, with hallux valgus and pes planus, 
right foot, the Board notes that the maximum rating under 
Diagnostic Code 5280 for unilateral hallux valgus is 10 
percent.  Thus, in this case, the RO has rated the veteran's 
service-connected right foot disability as 30 percent 
disabling under Diagnostic Code 5276 for flatfoot.  A 30 
percent rating is the maximum assignable rating for 
unilateral flatfoot.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5276.

The Board observes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  In this regard, the Board recognizes the 
veteran's complaints of pain and functional impairment of the 
right foot.  However, the Board notes that pain on 
manipulation and use is among the criteria specifically 
considered when assigning a disability evaluation for pes 
planus under Diagnostic Code 5276.  Thus, to the extent that 
the veteran's complains of pain and functional impairment of 
the right foot are associated with the service-connected 
right foot disability, such complaints have already been 
contemplated in the award of the maximum schedualr evaluation 
for that disability under Diagnostic Code 5276. 

The Board observes that Diagnostic Codes 5283 and 5284 are 
the only other diagnostic codes that provide for a rating in 
excess of 30 percent.  In this regard, although the 
functioning of the veteran's right foot is limited, no 
medical evaluation or opinion on file indicates that the 
veteran has actually lost the use of his right foot. Thus, he 
is not entitled to a 40 percent rating under either 
Diagnostic Code 5283 or Diagnostic Code 5284.    

In regard to the veteran's service-connected hallux valgus 
and pes planus of the left foot, the RO has rated the 
veteran's service-connected left foot disability as 20 
percent disabling under Diagnostic Code 5276 for unilateral 
flatfoot.  As indicated above, a 30 percent evaluation is 
warranted for pronounced unilateral flatfoot and requires 
marked pronation, extreme tenderness of the plantar surface 
of the foot, marked inward displacement and severe spasm of 
the achillis on manipulation, not improved by orthopedic 
shoes or appliances.  In this case, the Board recognizes that 
the veteran's left foot disability is manifested by pain on 
use and palpation.  However, there is no medical evidence of 
record showing that the veteran suffers from "marked" 
pronation or that his tenderness is "extreme."  In 
addition, although the Board recognizes that in the veteran's 
July 2006 VA examination, there was medial inward bowing of 
the left Achilles tendon, there is no evidence of record 
showing that the inward displacement was "marked" or that 
the veteran has severe spasm of the Achilles tendon on 
manipulation.     

Upon a review of the medical evidence of record, the Board 
notes that there has been a clear distinction when comparing 
the veteran's right foot symptomatology with his left foot 
symptomatology; the left foot has continually been portrayed 
as the better foot.  In the veteran's July 2006 VA 
examination, while the examiner characterized the veteran's 
right foot disability as severe in nature, the examiner 
characterized the veteran's left foot hallux valgus condition 
as moderate in nature, and the left foot pes planus was 
moderately severe in nature.  In addition, although the 
examiner indicated that there was medial inward bowing of the 
Achilles tendon, the examiner also indicated that the right 
was greater than the left.  Moreover, x-rays taken at that 
time were reported to show mild pes planus deformity of the 
left foot.  It should also be noted that although the veteran 
apparently uses a cane, he still has the ability to ambulate 
and generally wears shoes structured with an arch to help 
relieve his left foot pain.  In the veteran's July 2006 VA 
examination, the veteran further reported that he was able to 
wear sneakers, albeit two sizes larger.  Thus, there is no 
evidence that suggests that the veteran's left foot pes 
planus is not subject to some improvement with orthopedic 
shoes or appliances. 

In light of the above, the Board finds that the evidence of 
record does not demonstrate that the veteran's left foot pes 
planus is "pronounced" in degree.  As such, the Board finds 
that the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5276 have not been met.   

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 
8 Vet. App. at 202.  However, these provisions provide no 
basis for a grant of a higher rating in this case.  
Functional loss due to pain is contemplated in rating the 
disability under Diagnostic Code 5276, and there are no 
medical findings of any of the other regulatory factors noted 
above.  

A higher evaluation is not warranted under any other 
potentially applicable Diagnostic Code.  As previously 
stated, the maximum rating under Diagnostic Code 5280 for 
unilateral hallux valgus is 10 percent.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5280.  In addition, given that the veteran's 
service-connected left foot hallux valgus condition has been 
characterized as moderate in nature, and his left foot pes 
planus has been characterized as moderately severe in nature, 
a higher rating under Diagnostic Code 5284 for severe foot 
injury is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Moreover, claw foot, and malunion or nonunion of 
tarsal or metatarsal bones of the left foot, have not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283.     

To the extent that the veteran has right foot arthritis and 
left foot arthritis, the Board has considered whether 
separate ratings for arthritis of the right foot and left 
foot are warranted.  However, the Board notes that while 
separate evaluations may be assignable for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 4.14 
(see Esteban v. Brown, 6 Vet. App. 259, 261 (1994), here, the 
veteran's right foot pes planus and left foot pes planus are 
evaluated, in part, on the basis of pain and limited motion, 
the same symptoms that form the basis for a rating for 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Evaluation of the same manifestations of disability under 
different diagnostic codes is a violation of the rule against 
pyramiding, and is prohibited.  See 38 C.F.R. § 4.14 (2006).  
Therefore, additional ratings for arthritis would constitute 
pyramiding, or compensating twice for the same disability.  
Id.

Consequently, in light of the above, the Board finds that a 
rating higher than 30 percent is not warranted for the 
veteran's service-connected right foot disability.  The Board 
also finds that a rating higher than 20 percent is not 
warranted for the veteran's service-connected left foot 
disability.  The Board concludes that the preponderance of 
the evidence is against the veteran's claims for evaluations 
higher than 30 percent for right foot disability and 20 
percent for left foot disability.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claims for higher 
evaluations must be denied.   

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2006), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the veteran's service-
connected bilateral foot disabilities, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service- connected disabilities nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Board recognizes that the 
veteran has noted that he had to leave a job in March 2004 
because of problems relating to his bilateral foot 
disabilities.  Thus, it is undisputed that the veteran's 
bilateral foot disabilities have an adverse effect on 
employment.  However, as noted above, the schedular rating 
criteria are designed to take such factors into account.  In 
the veteran's case, there is no indication that his foot 
disabilities are so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b). Therefore, the Board concludes that the 
RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post fusion of the tarsal bone, with hallux valgus and 
pes planus, right foot, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
hallux valgus and pes planus of the right foot is denied.   






____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


